Citation Nr: 0202923	
Decision Date: 03/28/02    Archive Date: 04/04/02

DOCKET NO.  00-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to basic 
eligibility for Department of Veterans Affairs nonservice-
connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The appellant had recognized guerilla service from March 1945 
to August 1945.  He also had service with the Regular 
Philippine Army in August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 determination letter 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines.

This appeal was previously before the Board in March 2001 at 
which time, it was remanded to the RO.  The case is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  In a July 1987 decision the Board denied the appellant's 
claim of entitlement to basic eligibility for Department of 
Veterans Affairs nonservice-connected disability pension 
benefits.  This was a final disallowance of this claim.

2.  Evidence submitted subsequent to the July 1987 Board 
decision is either cumulative or redundant, and when 
considered alone or in conjunction with the evidence 
previously of record, it is not so significant that it must 
be considered (with the other evidence of record) in order to 
fairly decide the merits of the claim of entitlement to basic 
eligibility for Department of Veterans Affairs nonservice-
connected disability pension benefits.


CONCLUSIONS OF LAW

1.  The Board's July 17, 1987 decision, which denied the 
appellant's claim of entitlement to basic eligibility for 
Department of Veterans Affairs nonservice-connected 
disability pension benefits, is final.  38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).

2.  Evidence submitted in support of the appellant's attempt 
to reopen his claim for entitlement to basic eligibility for 
Department of Veterans Affairs nonservice-connected 
disability pension benefits is not new and material, and this 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the veteran 
has received the degree of notice which has been contemplated 
by law.  By way of a July 1986 decision letter, VA rendered 
its first written notice informing the appellant of what type 
of active or recognized military service qualified him for VA 
pension benefits.  The same aforementioned information was 
reiterated in an August 1986 VA letter, which was sent to the 
veteran.  Thereafter, an October 1986 statement of the case 
addressed the law and again put the appellant on notice 
regarding the evidentiary shortcomings of his original claim 
for entitlement to basic eligibility for Department of 
Veterans Affairs nonservice-connected disability pension 
benefits.  Upon receipt of the appellant's March 1999 
application to reopen his previously denied claim, VA then 
sent written notice dated in April 2001.  The referenced 
letter specifically notified the appellant regarding the 
applicable law to basic eligibility for Department of 
Veterans Affairs pension benefits.  In addition, the letter 
specifically provided the appellant with notice regarding the 
particular type of evidence (new and material) needed to 
support a request to reopen a previously denied claim.  
Finally, within their June 2001 decision letter, the RO 
rendered additional notice regarding the law applicable to 
reopening a previously denied claim, and by way of the same 
decision letter, the appellant was put on notice regarding 
the evidentiary shortcomings of his specific claim to reopen.  

The record reflects that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  Most notably, the RO has made reasonable efforts 
to develop the record in that the appellant's service records 
were obtained and associated with the claims folder, and they 
appear to be intact.  The RO has also requested service 
verification from the U.S. Army Reserve Personnel Center and 
reasonable efforts were made to obtain other relevant records 
identified by the appellant.  Thus, under the circumstances 
in this case, VA has satisfied both its duties to notify and 
assist the appellant, and adjudication of this appeal without 
remand to the RO for additional consideration under the new 
law poses no risk of prejudice to the appellant.  See, e.g. 
Bernard v. Brown, 4 Vet. App. 384, 384 (1993).  Therefore, 
the appellant's request to reopen a previously denied claim 
seeking entitlement to basic eligibility for Department of 
Veterans Affairs nonservice-connected disability pension 
benefits is ready for appellate review.

B.  New and Material Evidence

The appellant is seeking to reopen his claim for entitlement 
to basic eligibility for Department of Veterans Affairs 
nonservice-connected disability pension benefits.  The 
referenced claim was previously denied by the Board in July 
1987.  In March 1999, the appellant filed his most recent 
application to reopen his previously denied claim.  
Therefore, his application to reopen that claim was initiated 
prior to July 29, 2001, the effective date of the amended 
§ 3.156, which redefines "new and material evidence" needed 
to reopen a previously denied claim.  See 66 Fed. Reg. 45620, 
45629-30 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the appellant's 
claim to reopen, which is discussed below.  

As previously mentioned, by way of a July 1987 decision, the 
Board denied the appellant's claim seeking entitlement to 
basic eligibility for Department of Veterans Affairs 
nonservice-connected disability pension benefits.  This 
decision was based on the Board's finding that the service 
department verified that the appellant had no recognized 
service as a member of the Regular Philippine Army in August 
1945.  
This being the case, the appellant did not meet the threshold 
requirement for basic eligibility to VA nonservice-connected 
disability pension benefits.  Moreover, the appellant's 
recognized guerilla service from March 1945 to August 1945, 
while 
sufficient to establish legal entitlement to basic 
eligibility for VA compensation benefits, was not adequate 
for purposes of establishing legal entitlement to pension 
benefits, the particular benefit which was being sought by 
the appellant.  See 38 U.S.C.A. § 107 (West 1991).  
Consequently, in July 1987, the Board in effect determined 
that the appellant's claim had no legal merit under the law.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426 (1994).  This 
was a final disallowance of the appellant's claim.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

With respect to a claim which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; ; see also D'amico v. West, 209 F.3d 1132 (Fed. Cir. 
2000) (holding that the principles of new and material 
evidence apply to question involving the status of a 
claimant).  "New and material" evidence, for purposes of 
this appeal, is defined as evidence not previously submitted, 
not cumulative or redundant, and which by itself, or along 
with evidence previously submitted, is so significant that it 
must be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is presently required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case 
since the Board decision dated in July 1997.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

In this particular case, the evidence added to the record 
since the July 1987 Board decision, consists of the 
following: (1) a Commonwealth of the Philippines Certificate 
of (Relief from Active Duty) dated August 1945; (2) a May 
1945 Headquarters 82nd Division Philippine Army Special 
Orders Extract; (3) written statements informing the RO of 
the "Filipino Veterans Equity Act of 1996"; (4) an October 
1997 Application for lifetime membership with the Veterans 
Federation of the Philippines; (5) sworn affidavits dated in 
April 1946, August 1947, and September 1947; (6) a veterans 
information sheet dated November 1998; (7) a May 1999 
Authorization and Consent to release information to the 
Department of Veterans Affairs form wherein the veteran 
advises that there are no available records; (8) Biographic 
information received by the RO in January 2000; (9) a 
November 1997 Immigration and Naturalization Service (INS) 
application to file Petition for Naturalization received in 
January 2000; (10) United States Department of Justice (INS) 
Request for Certification of Military or Naval Service; (11) 
Republic of the Philippines Ministry of National Defense 
General Headquarters, Armed Forces of the Philippines 
Certification dated December 11, 1985; (12) Philippines 
Veterans Bank Certifications dated September 1996, July 1994; 
March 1970 (13) and a Republic of the Philippines Department 
of the Finance Bureau of the Treasury Acknowledgment dated in 
May 1976.

Based on a close review of all of the above-referenced 
evidence, the Board finds that new and material evidence has 
not been submitted sufficient to reopen the appellant's claim 
of entitlement to basic eligibility for Department of 
Veterans Affairs nonservice-connected disability pension 
benefits.  First, evidence contained in (1), (2), (5) and 
(11), are literally duplicative of evidence which was already 
of record prior to the Board's July 1987 decision.  Evidence 
contained in (3) regarding the "Filipino Veterans Equity 
Act" and the removal of the limitations that were imposed on 
Filipino veteran benefit entitlements under the provisions of 
the First Supplemental Surplus Appropriation Act of 1946, 
while new in the sense that it was not previously of record 
nor was it considered by the Board in July 1987, is not 
material in that such legislation has not yet been enacted.  
The remainder of the additional evidence, adds detail to the 
appellant's contention that he does in fact have recognized 
military service which qualifies him for VA pension benefits, 
but the evidence in essence, is not new.  In presenting all 
the above evidence, the Board finds that the appellant is 
simply reasserting the same contention offered in support of 
his claim that was denied by the Board's final decision in 
July 1987.  Thus, the remaining evidence added to the record 
is merely cumulative, in that the appellant's assertion that 
he had qualifying service for VA pension benefits was already 
considered both by the RO in July 1986, and later by the 
Board in July 1987.  Finally, and most importantly, none of 
the new material which the appellant has submitted, contains 
any evidence which affirmatively refutes the basis of the 
Board's July 1987 decision.  In view of the foregoing, the 
Board must conclude that evidence received subsequent to the 
Board's July 1987 decision is not new and material for the 
purpose of reopening the appellant's claim.  38 C.F.R. 
§ 3.156(a).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material to reopen his finally 
disallowed claim, the benefit-of-the doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted, the 
appellant's application to reopen his claim of entitlement to 
basic eligibility for Department of Veterans Affairs 
nonservice-connected disability pension benefits is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

